        Case 1:18-cv-05405-TCB Document 4 Filed 11/28/18 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


JIN KWON and ASIAN             *
AMERICANS ADVANCING            *
JUSTICE-ATLANTA,               *
                               *                   CA No. 1:18cv5405-TCB
          Plaintiffs,          *
                               *
v.                             *
                               *
ROBYN A. CRITTENDEN,           *
                               *
          Defendant.           *
______________________________ *

                         NOTICE OF APPEARANCE

      COMES NOW Cristina Correia, Senior Assistant Attorney General, and

hereby makes an entry of appearance on behalf of Secretary Robyn A. Crittenden.

Counsel can be reached at:

                  Office of the Attorney General
                  40 Capitol Square, SW
                  Atlanta, Georgia 30334
                  Telephone: (404) 656-7063
                  Facsimile: (404) 651-9325
                  E-Mail: ccorreia@law.ga.gov
        Case 1:18-cv-05405-TCB Document 4 Filed 11/28/18 Page 2 of 3




                                    Respectfully submitted,

                                    CHRISTOPHER M. CARR
                                    Attorney General    112505

                                    ANNETTE M. COWART 191199
                                    Deputy Attorney General

                                    RUSSELL D. WILLARD 760280
                                    Senior Assistant Attorney General

                                    /s/Cristina Correia
                                    CRISTINA CORREIA           188620
                                    Senior Assistant Attorney General


                                    Attorneys for Secretary of State
Please address all
Communication to:
CRISTINA CORREIA
Senior Assistant Attorney General
40 Capitol Square SW
Atlanta, GA 30334
ccorreia@law.ga.gov
404-656-7063
404-651-9325
          Case 1:18-cv-05405-TCB Document 4 Filed 11/28/18 Page 3 of 3




                              Certificate of Service

      I hereby certify that on November 28, 2018, I electronically filed this Notice

of Appearance with the Clerk of Court using the CM/ECF system which will

automatically send e-mail notification of such filing to the following attorneys of

record:

Phi Nguyen
Asian Americans Advancing Justice – Atlanta
Suite 148
5680 Oakbrook Pkwy
Norcross, GA 30093

Brian Sutherland
Buckley Beal, LLP
Suite 3900
600 Peachtree Street, NE

Daniel Huynh
David Lee Gann
Hillary Li
Lindsay Catherine Church
Nicholas Tang Tsui
Patrick J. Flinn
Alston & Bird, LLP
Suite 4900
1201 West Peachtree St.
Atlanta, GA 30309-3424

      I hereby certify that I have mailed by United States Postal Service the

document to the following non-CM/ECF participants: NONE

      This 28th day of November, 2018.
                                            /s/Cristina Correia
                                            Cristina Correia        188620
                                            Senior Assistant Attorney General
